department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date se t eo ra t date uniform issue list numbers contact person identification_number telephone number legend f g x year year dear -------------------- this is in reply to your request for approval of a set-aside of x under the suitability test of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations you f are exempt from federal_income_tax under sec_501 of the code and are a private_foundation under sec_509 of the code you intend to meet the pass-through of all contributions received requirement of sec_170 this set-aside is to be part of your meeting of that sec_170 you gave your formal consent in year to the transfer of specific land to a tax exempt church g which is exempt from federal_income_tax under sec_501 of the code the church grantee g delayed accepting legal_title to the land until g completed as of april of year a review of the title and any liabilities or liens you noted in your tax records in february of year that the land should be set_aside for the church until the title was accepted by the church the church took title to the land on april in year you request internal_revenue_service approval of this set-aside of land for the church in order to meet sec_170 with respect to year which under that section includes an extension to march of year sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_170 of the code provides favorable income_tax deductibility to private_foundations that meet its requirement of making qualifying distributions including set-asides under sec_4942 of the code in an amount at least equal to the amount of contributions received during the year that section provides that the time period for making qualifying distributions including set-asides under sec_4942 of the code extends to march of the immediately following year in the case of a calendar_year organization sec_4942 of the code imposes excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code provides that in general a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described in sec_170 of the code which includes charitable purposes sec_4942 of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 of the code sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 of the code is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 of the code are met the requirements are met if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that its suitability test for a set-aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made the regulation cites as an example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt_activities of the foundation such as a museum building even if the exact location and architectural plans have not been finalized sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside you sought approval of your set-aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your set-aside was made before march of year and thus was within the period allowed by sec_170 of the code your request for internal_revenue_service approval of the set-aside was made before the end of that year namely before december of year your set-aside was made for religious and charitable purposes under sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your set-aside was paid out within months from the time when the first amount was set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your set-aside to enable transfer of title to land was better accomplished over several months rather than by immediate payment under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations because this set-aside provided adequate time for the church to satisfy itself over several months that the donated title had no unacceptable liabilities or liens thus your specific project of transferring title to x land to church g meets the requirements for a set-aside under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly we rule that your set-aside is a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations as of the time when the set-aside was made sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return on form_990-pf this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jane baniewicz manager exempt_organizations technical group
